EXHIBIT 10.23 Director Compensation Plan In accordance with the Potbelly Corporation 2013 Long-Term Incentive Plan (the "Plan"), each non-employee Director of Potbelly Corporation (the "Company") and Potbelly Illinois, Inc. is eligible to receive compensation for services rendered.Each non-employee Director who is a member of the Board of Directors as of the 2016 Annual Meeting of the Stockholders (the "2016 Annual Meeting") is eligible to receive $110,000 in annual compensation, with an increase to $135,000 starting with the 2017 Annual Meeting of the Stockholders (the "2017 Annual Meeting").Additional retainers will be paid to the Lead Director and certain Committee Chairs as described below.
